

117 S2724 IS: NFIP Extension Act of 2021
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2724IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Kennedy (for himself, Mr. Menendez, Mr. Cassidy, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the National Flood Insurance Program.1.Short titleThis Act may be cited as the NFIP Extension Act of 2021.2.Reauthorization of National Flood Insurance Program(a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2021 and inserting September 30, 2022.(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2021 and inserting September 30, 2022.(c)Retroactive effective dateIf this Act is enacted after September 30, 2021, the amendments made by subsections (a) and (b) shall take effect as if enacted on September 30, 2021.